DETAILED ACTION
1.	 Claims 1-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claims 1, 11 are objected to because of the following informalities:  
As per claims 1, and 11 the claims recite: “indicative associations between data records” the is not clear if the data records are referring to the previous recited data records. If the Applicant is trying to claims that the indicative associations is between the previous recited data records this limitation should be recites as “indicative associations between the data records” to keep the claims in the best mode and to remain consistent when referring to data records and have proper antecedent basis the limitation will be interpreted as “indicative associations between the data records”.  
Appropriate clarification is required.

As per claims 1, and 11 the claims recite: “indicative associations between data records” the is not clear if the data records are referring to the previous recited data records. If the Applicant is trying to claims that the indicative associations is between the previous recited data records this limitation should be recites as “indicative associations between the data records” to keep the claims in the best mode and to remain consistent when referring to data records and have proper antecedent basis the limitation will be interpreted as “indicative associations between the data records”.  
Appropriate clarification is required.

As per claims 1, and 11 the claims recite: “the respective data records” the is not clear if the respective data records are referring to the previous recited data records. If the Applicant is trying to claims that the respective data records is the same as the previous recited data records this limitation should be recites as “the data records” to keep the claims in the best mode and to remain consistent when referring to data records and have proper antecedent basis the limitation will be interpreted as “data records”.  
Appropriate clarification is required.

As per claims 1, and 11 the claims recite: “on the basis of the respective association weight sums” the is not clear if the respective association weight sums are referring to the previous recited association weight sums. If the Applicant is trying to claims that the respective association weight sums is the same as the previous recited association weight sums this limitation should be recites as “on a basis of the association weight sums” to keep the claims in the best mode and to remain consistent when referring to association weight sums and have proper antecedent basis the limitation will be interpreted as “association weight sums” and not “the respective association weight sums”.  
Appropriate clarification is required.

As per claims 3, and 13 the claims recite: “on the basis of a data field indicating an interface identifier” and “on the basis of a combination thereof” the is not clear what the applicant is saying with the term on the basis. to keep the claims in the best mode this term needs clarification. For purpose of this examination it will be interpreted as “a data field indicating an interface identifier” and “a combination thereof”.
Appropriate clarification is required.

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


As per claims 1, and 11, the claim state “on the basis of the similarity”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes “on the basis of the similarity” will be interpreted as the same as “on a basis of a similarity”.
Dependent claims 2-10, and 12-16 are also rejected for inheriting the deficiencies of the base claim.

As per claims 1, and 11, the claim state “identity of the contents of one or more data fields”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes “identity of the contents of one or more data fields” will be interpreted as the same as “identity of a contents of one or more data fields”.
Dependent claims 2-10, and 12-16 are also rejected for inheriting the deficiencies of the base claim.

As per claims 1, and 11, the claim state “on the basis of the contents of one or more data fields of the respective data records”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes “on the basis of the contents of one or more data fields of the respective data records” will be interpreted as the same as “on a basis of contents of one or more data fields of a respective data records”.
Dependent claims 2-10, and 12-16 are also rejected for inheriting the deficiencies of the base claim.

As per claims 1, and 11, the claim state “on the basis of the respective association weight sums”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes “on the basis of the respective association weight sums” will be interpreted as the same as “on a basis of a respective association weight sums”.
Dependent claims 2-10, and 12-16 are also rejected for inheriting the deficiencies of the base claim.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Boal (US 20140180802 A1) in view of Psota et al. (US 20170091320 A1).
	
As per claim 1, Boal teaches an electronic device for analyzing a processing engine of a transaction-processing system, the electronic device being configured to (Boal, figs. 1, 5, 9, Abstract, par. [0007], [0013], [0054], a data processing system for managing electronic offers where the data includes analyze transactions between the consumer and a retailer. The data processing system is interpreted as the transaction-processing system. The server illustrated in the figs is interpreted as the electronic device. Further, the data processing system process transaction data from a plurality of retailers in connection with digital offers. Wherein the data processing system is inherent to have a processing engine): 
determine data records related to transactions of the transaction-processing system (Boal, figs. 4, 13, par. [0090], “a digital coupon is generated on-demand, upon a retailer 1310 determining that a transaction involving the corresponding consumer entity record matches the conditions for an offer that has been activated for the consumer entity.” Where the digital coupon is being generated by the data processing system herein interpreted as the transaction-processing system), 
the data records comprising one or more data fields (Boal, figs. 1, 36, par. [0486]-[0489], the digital coupon has information regarding a universal product code, a quantity of product purchased, a number of items purchased, a transaction amount, at least a portion of a credit card number used, a payment identifier used, a secure payment hash key, a data processing system, a merchant or retailer facility, time or date when a transaction took place, one or more offers activated or redeemed, customer name, phone number, pin number, password, code, loyalty card number, RFID data, a device identifier, one or more items that were purchased in a previous or concurrent transaction, or a transaction number which are all interpreted as data fields of the digital coupon); 
determine, on the basis of the similarity or identity of the contents of one or more data fields (Boal, fig. 13A-B, par. [0071], “a device identifier, items that were purchased in a previous or concurrent transaction, a transaction number, and any other type or class of similar data.” where the data such as previous or concurrent transaction, a transaction number, and any other type or class of similar data is interpreted as the determine, on the basis of the similarity or identity of the contents of one or more data fields), indicative associations between data records (Boal, fig. 34, par. [0126], “For fields that are similar between collections, a master customer record may only have one field. If the values of the similar field are different between correlated records in different collections, trust scores and/or confidence scores associated with the fields and/or collections, as described herein, are used to select the value(s) associated with the master customer record.” Wherein the trust scores and/or confidence scores is interpreted as the indicative associations between data records); 
assign, on the basis of the contents of one or more data fields of the respective data records (Boal, fig. 17, par. [0177], “Contextual weighting component 1781 may assign different weights depending on the recommendation context.” Wherein the assign different weights depending on the recommendation context is interpreted as the assign, on the basis of the contents of one or more data fields of the respective data records), association weight sums to the indicative associations (Boal, figs. 17, 21, par. [0178], [0288]-[0289], “The first phone number field may thus be assigned a lower trust score than the second phone number field. Thus, for example, a first field of the first source collection has a different trust score than a similar second field of a second source collection.” Wherein the assigned a lower trust score than the second phone number field is interpreted as the association weight sums to the indicative associations);
However, it is noted that the prior art of Boal does not explicitly teach “determine, on the basis of the respective association weight sums, data records being associated to each other.”
On the other hand, in the same field of endeavor, Psota teaches determine, on the basis of the respective association weight sums, data records being associated to each other (Psota, fig. 8, par. [0177], “reporting circuit 810 determines that the first term (of the first data record 812) is related to the second term (of the second data record 812) in response to the similarity value 818 exceeding the threshold similarity value 820” Wherein the determines that the first term (of the first data record 812) is related to the second term (of the second data record 812) is interpreted as the determine, on the basis of the respective association weight sums, data records being associated to each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Psota that teaches natural language processing (NLP) and operations into Boal that teaches generation, processing, storage, management, usage, distribution and/or delivery of digital offers, including digital coupons and other digital promotional vehicles. Additionally, this improves ability of offer providers, offer distributors and retailers to customize digital offer selection, delivery, utilization, management, monetization and redemption analysis, and for otherwise increasing the efficiency and financial return of the digital offer industry and market.
The motivation for doing so would be to provide a self-learning environment to facilitate analysis and categorization of customs records (Psota par. [0002]). 

As per claim 2, Boal teaches further configured to subdivide the data records into a set of receive order data records (Boal, fig. 3:310, par. [0071], receive input specifying one or more items for purchase. Where the one or more items for purchase are interpreted as set of receive order data records),
a set of send request data records (Boal, fig. 3:320, par. [0086]-[0087], “Offer server 1380 may receive requests for offer recommendations directly from consumer devices 1305.” Wherein receive requests for offer recommendations directly from consumer devices is interpreted as the set of send request data records), 
a set of receive reply data records (Boal, fig. 13, par. [0090], “upon a consumer device 1305 requesting activation of an offer provided by offer server 1380, upon a consumer device 1305 printing or digitally clipping an offer, in response to a specific request to the offer server 1380 from an offer provider or other entity” Wherein the printing or digitally clipping an offer is interpreted as the set of receive reply data records), 
and optionally a set of send result data records (Boal, fig. 13, par. [0224], “a coupon might be printed on or along-side a transaction receipt.” Where the coupon might be printed on or along-side a transaction receipt is interpreted as the set of send result data records), 
and to direct the indicative associations from the send request data records or optionally the send result data records to the receive order data records or to the receive reply data records (Boal, fig. 18, par. [0224], “In an embodiment, block 1890 is further responsive to an optional intermediary step of sending an offer activation mechanism to an electronic address associated with the resolved consumer entity. For example, in response to block 1885, a link to an address at an offer server for obtaining a coupon for the offer may be emailed to the consumer.” Wherein offer activation mechanism to an electronic address associated with the resolved consumer entity is interpreted as to direct the indicative associations from the send request data records).

As per claim 3, Boal teaches further configured to determine send request data records and receive reply data records being associated to each other on the basis of a data field indicating an interface identifier (Boal, fig. 1:111, par. [0486], “an electronic address 111 of a consumer” Wherein the electronic address of the consumer is interpreted as the data field indicating an interface identifier)
and a data field indicating a unique request identifier (Boal, fig. 1:130, par. [0487], “Electronic receipt 130 comprises transaction details 135, such as a transaction number” where the transaction number is inherent to being in the data field indicating the unique request identifier), 
or on the basis of a data field indicating an interface identifier (Boal, fig. 1, par. [0486], “an electronic address 111 of a consumer” Wherein the electronic address of the consumer is interpreted as the data field indicating an interface identifier)
and contents of one or more data fields from the send request data record being replicated in the receive reply data record, or on the basis of a combination thereof (Boal, fig. 1, par. [0486]-[0490], a quantity field being replicating to describing the quantity of the purchase items described in the electronic receipt. Further, an offer information 151-154 includes a link to the location(s) of one or more offers, along with short description(s) of the offer(s) available on those pages, designed to encourage the consumer to click on the links).

As per claim 4, Boal teaches further configured to determine indicative associations between data records on-5- {02637671.1}the basis of send request data records or send results data records containing one or more data fields with the same content as receive order data records or receive reply data records (Boal, fig. 2:211-214, par. [0329], a plurality of digital coupons are received as repay data records associated with an offer. The coupons are generated based on the send request data items that the consumer are working to purchase. Further, fig. 23, par. [0339], “provide information about a targeted offer to a consumer, the targeted offer may be activated automatically for the correlated consumer entity.” Wherein provide information about a targeted offer to a consumer is interpreted as the send results data records containing one or more data fields with the same content as receive order data records).

As per claim 5, Boal teaches further configured to assign association weight sums to the indicative associations on the basis of the number of occurrences of the contents of one or more data fields (Boal, fig. 24, par. [0357], “Block 2470 comprises ranking the items in the merged set based at least in part on the association scores. For example, an aggregate score may be calculated for a related item based on a function of the association scores, in each collection, for the associations based upon which the related items had been selected.” Where the ranking is inherent to have a weight. The top rank item is inherent to be the item that number of occurrences of the contents of one or more data fields).

As per claim 6, Boal teaches further configured to assign association weight sums to the indicative associations on the basis of a data field enabling determining a time difference between respective data records (Boal, figs. 3, 31, par. [0186], “targeted offer information 3166 are sent separately to endpoints 3110, at potentially different times relative to each other.” Further, par. [0329], “a targeted context is a consumer that has purchased a product x in a last period of time.” Furthermore, par. [0546]-[0548], “Calculate the number of unique customers redeemed it over a certain time period” Where a data field to record the times is inherent to be part of the system. Further the can be determined to be different times relative to each other which is inherent as to enabling determining a time difference between respective data records. For example, the variable t.sub..alpha..nu. is the weighted average of the times that this specific pair of items has been purchased).

As per claim 7, Boal teaches further configured to assign association weight sums to the indicative associations by applying one or more non-linear functions (Boal, par. [0548], “The variable t.sub.0 is the time of the first purchase in the data set. n.gtoreq.2 indicates the nonlinear effect on the weighting. Weighting can be performed taking into account the number or the dollar value of these purchases. scoring ( i k , i m ) = UniqueUser ( i k , i m ) .times. m = 0 M ( t m - t 0 t 1 - t 0 ) n ##EQU00003##”. Wherein the scoring function is interpreted as the applying one or more non-linear functions).

As per claim 8, Boal teaches further configured to assign a set of data records to a particular transaction (Boal, par. [0093], [0216]-[0218], “This data may also be aggregated and summaries, much like macro trade data to reflect certain themes, such a particular region, business vertical, product type, shipping port, and the like, while maintaining a link back to the individual entities and even the individual transaction records.” Wherein the link back to the individual entities and even the individual transaction records is interpreted as the assign a set of data records to a particular transaction).  

As per claim 9, Boal teaches further configured to analyze data records in the form of one or more of: a comma separated list, an extended markup language, and a fixed binary record format (Boal, fig. 22, par. [0242], [0466], [0570], “offer server 1380 may provide XML formatted offer details” where XML is an extended markup language).

As per claim 10, Boal teaches further configured to receive configuration data enabling subdividing the data records into a set of receive order data records (Boal, fig. 13, par. [0239], “For example, the offer distributor may require that a first retailer allow other retailers to receive offers based on the first retailer's transactions in order for the first retailer to receive offers based on the other retailers' transactions.” Where first retailer's transactions in order is interpreted as the data enabling subdividing the data records into a set of receive order data records. Where the offer contain data records), 
a set of send request data records (Boal, fig. 13, par. [0093], “offer server 1380 may periodically send offer data describing available offers to retail data centers 1320” where send offer data describing available offers to retail data centers is interpreted as the set of send request data records), 
a set of receive reply data records (Boal, fig. 13, par. [0093], “Retailers 1310 may further remove activated offers from offer activation data store 1388 upon a consumer redeeming an activated offer.” Where remove activated offers from offer activation data store upon a consumer redeeming an activated offer is interpreted as the set of receive reply data records. Once the offer contains data records and is removed upon redeeming/receiving an activated offer), 
and optionally a set of send result data records (Boal, fig. 13, par. [0093], “indirectly as a result of providing transaction data to transaction aggregation system 1350.” Wherein the result of providing transaction data to transaction aggregation system is interpreted as the optionally a set of send result data records).

As per claim 11, Boal teaches a method of operating an electronic device for analyzing a processing engine of a transaction-processing system, the electronic device being configured to execute the method, the method comprising (Boal, figs. 3-4, Abstract, par. [0007], [0014], [0054], a data processing system for managing electronic offers where the data includes analyze transactions between the consumer and a retailer. The data processing system is interpreted as the transaction-processing system. The server illustrated in the figs is interpreted as the electronic device. Further, the data processing system process transaction data from a plurality of retailers in connection with digital offers. Wherein the data processing system is inherent to have a processing engine. Further, a method flow for conducting a transaction in which an electronic receipt): 
determining data records related to transactions of the transaction-processing system (Boal, figs. 4, 13, par. [0090], “a digital coupon is generated on-demand, upon a retailer 1310 determining that a transaction involving the corresponding consumer entity record matches the conditions for an offer that has been activated for the consumer entity.” Where the digital coupon is being generated by the data processing system herein interpreted as the transaction-processing system), 
the data records comprising one or more data fields (Boal, figs. 1, 36, par. [0486]-[0489], the digital coupon has information regarding a universal product code, a quantity of product purchased, a number of items purchased, a transaction amount, at least a portion of a credit card number used, a payment identifier used, a secure payment hash key, a data processing system, a merchant or retailer facility, time or date when a transaction took place, one or more offers activated or redeemed, customer name, phone number, pin number, password, code, loyalty card number, RFID data, a device identifier, one or more items that were purchased in a previous or concurrent transaction, or a transaction number which are all interpreted as data fields of the digital coupon); 
determining, on the basis of the similarity or identity of the contents of one or more data fields (Boal, fig. 13A-B, par. [0071], “a device identifier, items that were purchased in a previous or concurrent transaction, a transaction number, and any other type or class of similar data.” where the data such as previous or concurrent transaction, a transaction number, and any other type or class of similar data is interpreted as the determine, on the basis of the similarity or identity of the contents of one or more data fields), 
indicative associations between data records (Boal, fig. 34, par. [0126], “For fields that are similar between collections, a master customer record may only have one field. If the values of the similar field are different between correlated records in different collections, trust scores and/or confidence scores associated with the fields and/or collections, as described herein, are used to select the value(s) associated with the master customer record.” Wherein the trust scores and/or confidence scores is interpreted as the indicative associations between data records); 
assigning, on the basis of the contents of one or more data fields of the respective data records (Boal, fig. 17, par. [0177], “Contextual weighting component 1781 may assign different weights depending on the recommendation context.” Wherein the assign different weights depending on the recommendation context is interpreted as the assign, on the basis of the contents of one or more data fields of the respective data records), 
association weight sums to the indicative associations (Boal, figs. 17, 21, par. [0178], [0288]-[0289], “The first phone number field may thus be assigned a lower trust score than the second phone number field. Thus, for example, a first field of the first source collection has a different trust score than a similar second field of a second source collection.” Wherein the assigned a lower trust score than the second phone number field is interpreted as the association weight sums to the indicative associations);
However, it is noted that the prior art of Boal does not explicitly teach “determining, on the basis of the respective association weight sums, data records being associated to each other.”
On the other hand, in the same field of endeavor, Psota teaches determining, on the basis of the respective association weight sums, data records being associated to each other (Psota, fig. 8, par. [0177], “reporting circuit 810 determines that the first term (of the first data record 812) is related to the second term (of the second data record 812) in response to the similarity value 818 exceeding the threshold similarity value 820” Wherein the determines that the first term (of the first data record 812) is related to the second term (of the second data record 812) is interpreted as the determine, on the basis of the respective association weight sums, data records being associated to each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Psota that teaches natural language processing (NLP) and operations into Boal that teaches generation, processing, storage, management, usage, distribution and/or delivery of digital offers, including digital coupons and other digital promotional vehicles. Additionally, this improves ability of offer providers, offer distributors and retailers to customize digital offer selection, delivery, utilization, management, monetization and redemption analysis, and for otherwise increasing the efficiency and financial return of the digital offer industry and market.
The motivation for doing so would be to provide a self-learning environment to facilitate analysis and categorization of customs records (Psota par. [0002]). 

As per claim 12, Boal teaches further comprising: subdividing the data records into a set of receive order data records (Boal, fig. 3:310, par. [0071], receive input specifying one or more items for purchase. Where the one or more items for purchase are interpreted as set of receive order data records), 
a set of send request data records (Boal, fig. 3:320, par. [0086]-[0087], “Offer server 1380 may receive requests for offer recommendations directly from consumer devices 1305.” Wherein receive requests for offer recommendations directly from consumer devices is interpreted as the set of send request data records), 
a set of receive reply data records (Boal, fig. 13, par. [0090], “upon a consumer device 1305 requesting activation of an offer provided by offer server 1380, upon a consumer device 1305 printing or digitally clipping an offer, in response to a specific request to the offer server 1380 from an offer provider or other entity” Wherein the printing or digitally clipping an offer is interpreted as the set of receive reply data records), 
and a set of send result data records (Boal, fig. 13, par. [0224], “a coupon might be printed on or along-side a transaction receipt.” Where the coupon might be printed on or along-side a transaction receipt is interpreted as the set of send result data records), 
and directing the indicative associations from the send request data records or send result data records to the receive order data records or to the receive reply data records (Boal, fig. 18, par. [0224], “In an embodiment, block 1890 is further responsive to an optional intermediary step of sending an offer activation mechanism to an electronic address associated with the resolved consumer entity. For example, in response to block 1885, a link to an address at an offer server for obtaining a coupon for the offer may be emailed to the consumer.” Wherein offer activation mechanism to an electronic address associated with the resolved consumer entity is interpreted as to direct the indicative associations from the send request data records).

As per claim 13, Boal teaches further comprising: determining send request data records and receive reply data records being associated to each other on the basis of a data field indicating an interface identifier (Boal, fig. 1:111, par. [0486], “an electronic address 111 of a consumer” Wherein the electronic address of the consumer is interpreted as the data field indicating an interface identifier)
and a data field indicating a unique request identifier (Boal, fig. 1:130, par. [0487], “Electronic receipt 130 comprises transaction details 135, such as a transaction number” where the transaction number is inherent to being in the data field indicating the unique request identifier), 
or on the basis of a data field indicating an interface identifier (Boal, fig. 1, par. [0486], “an electronic address 111 of a consumer” Wherein the electronic address of the consumer is interpreted as the data field indicating an interface identifier)
and contents of one or more data fields from the send request data record being replicated in the receive reply data record, or on the basis of a combination thereof (Boal, fig. 1, par. [0486]-[0490], a quantity field being replicating to describing the quantity of the purchase items described in the electronic receipt. Further, an offer information 151-154 includes a link to the location(s) of one or more offers, along with short description(s) of the offer(s) available on those pages, designed to encourage the consumer to click on the links).

As per claim 14, Boal teaches further comprising: assigning association weight sums to the indicative associations on the basis of the number of occurrences of the contents of one or more data fields (Boal, fig. 24, par. [0357], “Block 2470 comprises ranking the items in the merged set based at least in part on the association scores. For example, an aggregate score may be calculated for a related item based on a function of the association scores, in each collection, for the associations based upon which the related items had been selected.” Where the ranking is inherent to have a weight. The top rank item is inherent to be the item that number of occurrences of the contents of one or more data fields), 
and/or on the basis of a data field enabling determining a time difference between respective data records (Boal, figs. 3, 31, par. [0186], “targeted offer information 3166 are sent separately to endpoints 3110, at potentially different times relative to each other.” Further, par. [0329], “a targeted context is a consumer that has purchased a product x in a last period of time.” Furthermore, par. [0546]-[0548], “Calculate the number of unique customers redeemed it over a certain time period” Where a data field to record the times is inherent to be part of the system. Further the can be determined to be different times relative to each other which is inherent as to enabling determining a time difference between respective data records. For example, the variable t.sub..alpha..nu. is the weighted average of the times that this specific pair of items has been purchased).

As per claim 15, Boal teaches further comprising: assigning association weight sums to the indicative associations by applying one or more non-linear functions (Boal, par. [0548], “The variable t.sub.0 is the time of the first purchase in the data set. n.gtoreq.2 indicates the nonlinear effect on the weighting. Weighting can be performed taking into account the number or the dollar value of these purchases. scoring ( i k , i m ) = UniqueUser ( i k , i m ) .times. m = 0 M ( t m - t 0 t 1 - t 0 ) n ##EQU00003##”. Wherein the scoring function is interpreted as the applying one or more non-linear functions).

As per claim 16, Boal teaches further comprising: assigning a set of data records to a particular transaction (Boal, par. [0093], [0216]-[0218], “This data may also be aggregated and summaries, much like macro trade data to reflect certain themes, such a particular region, business vertical, product type, shipping port, and the like, while maintaining a link back to the individual entities and even the individual transaction records.” Wherein the link back to the individual entities and even the individual transaction records is interpreted as the assign a set of data records to a particular transaction).

Prior Art of Record
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maruhashi (US 20180095933 A1), teaches a data transformation method and a data transformation apparatus.
Bekker et al. (US 20130179988 A1), teaches an identity management system and method is provided comprising aspects of identity management including but not limited to identity theft protection.
Greak (US 20110112869 A1), teaches a software and hardware methods and apparatus for executing commercial data exchange, data basing, and transactions over a network.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168